An Appeale from a Judgmt given for the Deft in ye Court of Mayor and Aldermen ye 20th July last past in an accon brought by the Appealt for £200 the penalty of an Obligation forfeited by the breach of a Charter Partye made betweene the Appealt and Deft and one Wm Williams deceased proceedings of said Court read and Partyes fully heard their Deposition and proofs. The Judgmt in the said Mayors Court is reversed and the Court gives Judgmt for the Appealt £100 Damage and Costs of Suite. The Deft Craved an Appeale to the Kang and Councell which is Granted giving Secutity according to Law.